Title: To Alexander Hamilton from John W. Livingston, Jr., 28 May 1800
From: Livingston, John W., Jr.
To: Hamilton, Alexander


          
            Sir,
            Westchester May 28th. 1800
          
          I have the honor of reporting that my health is established so as to permit my joining my corps, which I shall do immediately—
          With Consideration I am Sir, Your Obdt. Servt.
          
            John W Livingston Jun
            Lieut. 2d Regt. A&E.
          
          Major Gen Hamilton
        